          Case 2:19-cr-00689-RBS Document 1-1 Filed 12/03/19 Page 1 of 1
                           IN THE l.JNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              INFORMATION

DESIGNATION FORM to be used by counsel to indicate the category of the case for the
purpose of assignment to appropriate calendar.
Address of Plaintiff: 615 Chestnut Street, Suite 1250, Philadelphia, PA 19106-4476

Post Office:   Philadelphia                             County:     Philadelphia

City and State of Defendant: --=S=ad=d=l-=-e-=B;..::...ro=-..:o==k~N=J_ _ _ _ _ _ _ _ _ _ _ _ _ _ __

County:    N/A             Register number: """"N'-'-'--=-/A - = - - - - - - - - - - - - - - - - - - -

Place of accident, incident, or transaction:             Eastern District of Pennsylvania

Post Office: Philadelphia                                County:    Philadelphia
RELATED CASE, IF ANY:

Criminal cases are deemed related when the answer to the following question is "yes".

        Does this case involve a defendant or defendants alleged to have participated in the same
        action or transaction, or in the same series of acts or transactions, constituting an offense
        or offenses?

        YES/NO: Yes

     Case Number: 19-316 (Heritage Pharmaceuticals)       Judge: Surrick
CRIMINAL: (Criminal Category - FOR USE BY U.S. ATTOR.11,,rny ONLY)
                 r.
1.                    Antitrust
2.               r Income Tax and other Tax Prosecutions
3.               r Commercial Mail Fraud
4.
                 r    Controlled Substances
5.               r Violations of 18 U.S.C. Chapters 95 and 96 (Sections 1951-55 and 1961-68)
                 and Mail Fraud other than commercial
6.               rGeneral Criminal
        (U.S. ATTORNEY WILL PLEASE DESIGNATE PARTICCLAR CRIME AND
        STATUTE CHARGED TO BE VIOLATED AND STATE Ai1\JY PREVIOUS
        CRIMINAL NUMBER FOR SPEEDY TRIAL ACT TRACKING PURPOSES)
        15 C.S.C. § 1 (conspiracy in restraint of trade) (1 count)



DATE: 12/3/19


File No. 20 l 9R00778
U.S. v. Kavod Pharmaceuticals
